Upon consideration of Appellant’s Suggestion to Dismiss Appeal as Moot and Request for this Court to Direct Trial Court to Correct Life Sentence Imposed to Reflect Parole Eligibility,
IT IS ORDERED that the Suggestion to Dismiss Appeal as Moot is granted and the above cause is hereby dismissed.
The Request for this Court to Direct Trial Court to Correct Life Sentence Imposed to Reflect Parole Eligibility is denied.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.